Title: From Thomas Jefferson to Richard Douglas, 4 February 1809
From: Jefferson, Thomas
To: Douglas, Richard,Bolles, Isaiah


                  
                     To the Society of the Methodist Episcopal church at New London, Connecticut 
                     
                     Feb. 4. 1809.
                  
                  The approbation you are so good as to express of the measures which have been recommended & pursued during the course of my administration of the National concerns, is highly acceptable. the approving voice of our fellow citizens, for endeavors to be useful, is the greatest of all earthly rewards.
                  No provision in our constitution ought to be dearer to man, than that which protects the rights of conscience against the enterprizes of the civil authority. it has not left the religion of it’s citizens under the power of it’s public functionaries, were it possible that any of these should consider a conquest over the consciences of men either attainable, or applicable to any desirable purpose. to me, no information could be more welcome than that the minutes of the several religious societies should prove, of late, larger additions than have been usual, to their several associations. and I trust that the whole course of my life has proved me a sincere friend to religious, as well as civil liberty.
                  I thank you for your affectionate good wishes for my future happiness. retirement is become essential to it: and one of it’s best consolations will be to witness the advancement of my country in all those pursuits & acquisitions which constitute the character of a wise & virtuous nation: and I offer sincere prayers to heaven that it’s benedictions may attend yourselves, our country, & all it’s sons.
                  
                     Th: Jefferson 
                     
                  
               